 1   NED M. GELHAAR (SBN 163185)
     Email: ngelhaar@enensteinlaw.com
 2
     DANIEL R. GUTENPLAN (SBN 260412)
 3   Email: dgutenplan@enensteinlaw.com
     JESSE K. BOLLING (SBN 286267)
 4   Email: jbolling@enensteinlaw.com
     ENENSTEIN PHAM & GLASS, LLP
 5   12121 Wilshire Boulevard, Suite 600
     Los Angeles, California 90025
 6
     (310) 899-2070 Phone
 7   (310) 496-1930 Fax

 8   Attorneys for Plaintiff and Counter-Defendant
     Kevin Barry Fine Art Associates and
 9   Counterdefendants Kevin Barry,
10   John Johnson, CHC Bayview Owner, LLC,
     Host Hotels & Resorts, Inc., Remington Hotels, LLC,
11   VSE Pacific, Inc., and MUFG Union Bank, N.A.

12                                UNITED STATES DISTRICT COURT
13                             NORTHERN DISTRICT OF CALIFORNIA
14
                                           OAKLAND DIVISION
15
     KEVIN BARRY FINE ART ASSOCIATES, a )             Case No. 4:18-cv-03358-HSG (TSH)
16   California corporation,             )
                                         )            JOINT STIPULATION BY ALL
17                  Plaintiff,           )            PARTIES FOR ADR ASSIGNMENT
            v.                           )            AND TO RESET CASE SCHEDULE;
                                         )            PROPOSED ORDER (as modified)
18
     KEN GANGBAR STUDIO INC., a Canadian )
     Corporation,                        )            Trial Date:   September 28, 2020
19
                                         )
20                  Defendant.           )
                                         )
21                                       )
                                         )
22   AND RELATED COUNTERCLAIMS.          )
                                         )
23                                       )
                                         )
24

25

26

27


                                                  1
     Joint Stipulation by All Parties for ADR                 Case No. 4:18-cv-03358-HSG (TSH)
     Assignment and to Reset Case Schedule
 1                                       Stipulation for ADR Request

 2           All the named parties to the litigation, through their counsel, request that the Court

 3   assign this case to a Settlement Conference with a Magistrate Judge under Local Rule 16-8(c)

 4   and ADR Local Rule 7. The parties respectfully request that the Settlement Conference be held

 5   before either the Honorable Jacqueline Scott Corley or the Honorable Sallie Kim, and occur

 6   during the week of May 25, 2020. In the event neither Judge Kim nor Judge Corley is available

 7   that week, the parties request that the Court provide the parties with the Judges’ availability, if

 8   any, for June 2020. The parties will then select a date from that list.

 9                                    Stipulation to Reset Case Schedule

10           In response to the Court’s February 28, 2020 Minute Entry, all the named parties to the
11   litigation stipulate to the following revised case schedule. For the Court’s edification, the parties
12   agreed to phase discovery before and after mediation to effectuate cost savings and increase the
13   chances of settlement. Setting the mediation for the week of May 25, 2020 will allow Kevin

14   Barry Fine Arts Associates (“KBFAA”) time to complete a large document search and
15   production and to provide agreed-upon supplementation of earlier interrogatory responses.
16   Production of these documents and service of the amended responses will occur by March 30,

17   2020. Counterclaimant Ken Gangbar Studios Inc. has requested time to review these
18   documents, which could be in the hundreds of thousands, before the Settlement Conference. If
19   the case does not resolve at the Settlement Conference, the parties contemplate resuming and

20   completing discovery, including resuming depositions, according to the below schedule. The

21   parties have agreed that further depositions will be postponed until after the Settlement
22   Conference. 1
23

24
     1
       All parties hereto stipulate and agree that, by executing this stipulation, Counterdefendant
25   Shakopee Mdewakanton Sioux Community (“the Community”) does not waive or otherwise
26   prejudice any rights it may have to assert sovereign immunity, lack of personal jurisdiction, or
     any other defense in this action. Notwithstanding its joinder to this stipulation, in the event that
27   it files a motion to dismiss based on sovereign immunity, the Community intends to seek a stay
     of the proceedings as to the Community until after the motion to dismiss is fully and finally
     adjudicated.
                                                        2
     Joint Stipulation by All Parties for ADR                       Case No. 4:18-cv-03358-HSG (TSH)
     Assignment and to Reset Case Schedule
 1             Accordingly, given the phased discovery and the requested Settlement Conference, the

 2   parties all hereby jointly stipulate to and request the following amendments of case deadlines.2

 3   The new dates represent approximately a five-month shift in case schedule, with the trial date

 4   moving from late September 2020 to early March 2021.

 5

 6                     Event                      Current Date            New Date           Time
 7

 8       Amendment of Pleadings                   April 6, 2020          May 8, 2020
 9
         Settlement Conference                         --              May or June 2020
10

11       Close of Fact Discovery                  April 2, 2020          July 31, 2020
12
         Opening Expert Reports                   April 2, 2020         August 7, 2020
13

14       Exchange Rebuttal Expert Reports        April 23, 2020        August 28, 2020
15
         Close of Expert Discovery                May 14, 2020          September 25,
16
                                                                             2020
17
         Dispositive Motion Hearing               June 4, 2020        November 19, 2020    2:00 p.m.
18
         Deadline
19
         Pretrial Conference                    September 1, 2020     February 16, 2021    3:00 p.m.
20

21                                               September 28,          March 8, 2021      8:30 a.m.
         10-Day Jury Trial
22                                                    2020
23       [SIGNATURES OF COUNSEL ON THE FOLLOWING PAGES; PROPOSED ORDER ON
24                                                PAGE 6]
25

26   2
      According to counsel for Defendant and Counterclaimant Ken Gangbar Studio, Inc.,
27   Counterclaim Defendant Davidson Hotel Company, LLC (“Davidson”) was served but has not
     yet responded to the operative pleading; Davidson has stated that Counterclaim Defendant
     Davidson Hotels & Resorts, Inc. is not an existing entity and was named in error.
                                                     3
     Joint Stipulation by All Parties for ADR                       Case No. 4:18-cv-03358-HSG (TSH)
     Assignment and to Reset Case Schedule
 1   IT IS SO STIPULATED.

 2
     Dated: March 12, 2020                      ENENSTEIN PHAM & GLASS, LLP
 3

 4                                              By: ____/s/ Jesse K. Bolling_________________
                                                    Ned A. Gelhaar
 5                                                  Jesse K. Bolling
                                                    Attorneys for Plaintiff and Counter-Defendant
 6                                                  Kevin Barry Fine Art Associates and
                                                    Counterdefendants Kevin Barry,
 7
                                                    John Johnson, CHC Bayview Owner, LLC,
 8                                                  Host Hotels & Resorts, Inc., Remington
                                                    Hotels, LLC, VSE Pacific, Inc., and MUFG
 9                                                  Union Bank, N.A.

10
     Dated: March 12, 2020                      THE BUSINESS LITIGATION GROUP, P.C.
11
                                                By: ____/s/ Marc N.Bernstein_________________
12
                                                    Marc N. Bernstein
13                                                  Attorney for Defendant/Counterclaimant Ken
                                                    Gangbar Studio, Inc.
14

15   Dated: March 12, 2020                      VEATCH CARLSON, LLP
16
                                                By: ____/s/ Kim D. Ashley_________________
17                                                  Kim D. Ashley
                                                    Attorney for Counterdefendant Richard
18                                                  McCormack Design D/B/A Studio
                                                    McCormack and Richard McCormack
19

20
     Dated: March 12, 2020                      MINX LAW, PC
21
                                                By: ____/s/ Charlene Minx_________________
22                                                  Charlene Minx
                                                    Attorney for Counterdefendant Grill Concepts,
23                                                  Inc.
24

25

26

27


                                                  4
     Joint Stipulation by All Parties for ADR                 Case No. 4:18-cv-03358-HSG (TSH)
     Assignment and to Reset Case Schedule
     Dated: March 12, 2020                      DORSEY & WHITNEY LLP
 1

 2                                              By: ____/s/ Skip Durocher_________________
                                                    Skip Durocher
 3                                                  Attorney for Counterdefendant The Shakopee
                                                    Mdewakanton Sioux Community
 4

 5   Dated: March 12, 2020                      BALLARD SPAHR LLP
 6                                              By: ____/s/ Scott Humphreys_________________
 7                                                  Scott Humphreys
                                                    Attorney for Counterdefendant The Irvine
 8                                                  Company LLC

 9
     Dated: March 12, 2020                      BAKER, DONELSON, BEARMAN,
10                                              CALDWELL & BERKOWITZ, PC
11
                                                By: ____/s/ Clinton P. Sanko_________________
12                                                  Clinton P. Sanko
                                                    Attorney for Counterdefendant Defoor
13                                                  Brothers LLC

14

15

16

17

18

19

20

21

22

23

24

25

26

27


                                                  5
     Joint Stipulation by All Parties for ADR                Case No. 4:18-cv-03358-HSG (TSH)
     Assignment and to Reset Case Schedule
 1                                          PROPOSED ORDER

 2           Pursuant to Local Rule 16-8(c) and ADR Local Rule 7, the parties submitted a request

 3   that the Court assign this case to a Settlement Conference with either the Honorable Jacqueline

 4   Scott Corley or the Honorable Sallie Kim during the week of May 25, 2020. The Court

 5   GRANTS this request and will follow up via aan
                                                  Minute
                                                    order Entry that will either choose a date with

 6   one of the proposed Judges during that week, or alternatively, provide the parties with the

 7   Judges’ availability in June 2020, if any.
             In addition, the parties proposed a revised case schedule in response to the Court’s
 8
     February 28, 2020 Minute Entry. Having considered the parties’ proposed schedule, the Court
 9
     RESETS the case-schedule deadlines as follows:
10

11
                      Event                         Current Date            New Date          Time
12

13    Amendment of Pleadings                        April 6, 2020          May 8, 2020
14
      Close of Fact Discovery                       April 2, 2020          July 31, 2020
15

16    Opening Expert Reports                        April 2, 2020         August 7, 2020
17
      Exchange Rebuttal Expert Reports             April 23, 2020        August 28, 2020
18

19                                                  May 14, 2020          September 25,
      Close of Expert Discovery
20                                                                             2020
21                                                  June 4, 2020        November 19, 2020    2:00 p.m.
      Dispositive Motion Hearing
22    Deadline

23                                                September 1, 2020     February 16, 2021    3:00 p.m.
      Pretrial Conference
24
      10-Day Jury Trial                            September 28,          March 8, 2021      8:30 a.m.
25
                                                        2020
26

27


                                                        6
     Joint Stipulation by All Parties for ADR                         Case No. 4:18-cv-03358-HSG (TSH)
     Assignment and to Reset Case Schedule
 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2

 3   DATED: ______________
             3/18/2020

 4                                              _____________________________________________
                                                JUDGE HAYWOOD S. GILLIAM, JR. OF THE
 5                                              UNITED STATES DISTRICT COURT, NORTHERN
                                                DISTRICT OF CALIFORNIA
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


                                                        7
     Joint Stipulation by All Parties for ADR                    Case No. 4:18-cv-03358-HSG (TSH)
     Assignment and to Reset Case Schedule
